DETAILED ACTION

This is a non-final action in response to the RCE filed 02/09/22 drawn to claims filed 01/24/22.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfizenmaier (US 3,973,294) in view of Goodwin (US 3,409,948).

Pfizenmaier do not disclose a second sheet above the first sheet, enclosing the wires, however, Goodwin teach a similar label method wherein a similar article is formed with a first paper sheet 14 and an overlaying wire 16, similar to Pfizenmaier (Fig. 2), and further, a second sheet 12 encasing the wire.  It would have been obvious to provide the first sheet and wires taught in Pfizenmaier with an overlaying second sheet taught in Goodwin to prevent the wire from detaching from the paper, and prevent moisture damage to the paper (Col. 1, 66-69).
Pfizenmaier and Goodwin teach providing printing on the second portion of the first sheet.  Goodwin further teaches that the second sheet is plastic.  Although the plastic is not explicitly taught to be transparent, in use for the motivations above, in application over the udnerlaying sheet, it would be obvious to not obscure the printing below.  Furthermore, a transparent plastic includes a vast array of plastics known in the art, and it would have been obvious to select a known transparent plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfizenmaier (US 3,973,294) in view of Goodwin (US 3,409,948) as applied to claim 15 above, and further in view of Powell (US 2,973,597).
.

Response to Arguments

Applicant's arguments filed 01/24/22 have been fully considered but they are not persuasive.
The applicant contends that Pfizenmaier in view of Goodwin is improper since “Pfizenmaier teaches a closure strip 10, 60, in which a web of material 14, 64 encloses deformable wires 12, 61, 62, wherein the wire 12, 61, 62, is embedded in the layer of web material 14, 64” and “[i]f Pfizenmaier is modified by Goodwin to add a second overlaid sheet, the second sheet would not adhere to the wire because of Pfizenmaier’s intervening layer of web material 14, 64”.    However, although the wire is embedded in the embodiment argued (Figs. 3 and 3a), the embodiment explicitly referenced in the previous Office Actions is the embodiment of Figures 1 and 2.  In this embodiment there is no disclosure of embedding the wires, and no showing in the Figures of the wires being embedded, as contrasted with Figures 3 and 3a.   Rather, Pfizenmaier discloses a “web of material…extends between the two wires to form a central web portion connected to the wires 12” (Fig. 1).  Further, the embodiment referenced in the action shows the wires on the surface of the paper, and not embedded (Fig. 2).  The configuration is basically identical to that of Goodwin, minus the second overlay sheet, and the teaching of the second overlay sheet would be seamlessly integrated into the referenced embodiment. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637